DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 7,143,979) in view of Yamada et al. (EP 1,162,246), van der Meulen (US 2011/0268931), Brooks et al. (US 2016/0257839) and Gasworth et al. (US 8,236,383).
Regarding claim 1, Woods teaches windshield for vehicles (Col. 1, Lines 21-22). The windshields are formed by injection molding and may be formed from polycarbonate in order to allow for shape design flexibility and lowering aerodynamic drag (“a polycarbonate glazing having interior and exterior sides”) (Col. 1, Lines 52-56). The windshields may be used for a variety of vehicles including aircrafts and land vehicles (Col. 2, Lines 29-33).
Woods is silent with respect to a co-extruded film, having polycarbonate and polymethylmethacrylate portions, in direct contact with the exterior vehicle side such that the polymeric glazing lacks a hardcoat layer outside the exterior vehicle side and the polymethylmethacrylate portion forms an outermost layer of the polymeric glazing.
Van der Meulen teaches transparent plastic automotive panels (Pg. 1, Paragraph [0003]).  The automotive panels are formed with a plastic substrate comprising polycarbonate (Pg. 2, Paragraph [0030]). On embodiment of the panels includes a protective coating system such as one embodiment in which a weatherable film is formed as the only layer on the external side of the plastic substrate (Fig. 8; Pg. 4, Paragraph [0061]). The weatherable layer may be applied by any process known to those skilled in the art (Pg. 2, Paragraph [0036]). The weathering layer may be one homogenous layer or may be comprised of multiple sublayers and may be formed from a variety of materials including acrylics (Pg. 2, Paragraph [0037]-[0038]).
Brooks teaches automotive plastic panels to be used throughout the vehicles (Pg. 1, Paragraph [0001]). The panels include a polycarbonate substrate (Pg. 1, Paragraph [0013]). Brooks further teaches the use of a hybrid film being formed from 2 layers including an outermost layer of PMMA and an inner layer of polycarbonate (Pg. 2, Paragraph [0022]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polycarbonate glazings of Woods such that the glazings further include a protective coating system such as a weatherable film comprising an acrylic formed on the exterior side of the polycarbonate susbtrate as taught by Van der Meulen who also teaches a panel for an automobile comprising polycarbonate as a substrate. Furthermore, it would have been obvious to form the acrylic materials for the weatherable film such that the film is a hybrid film of an external PMMA layer and an inner polycarbonate layer such that the PMMA layer provides excellent optical and weatherability properties and the polycarbonate provides good optical, mechanical and thermal properties as taught by Brooks and Gasworth. 
Woods is further silent with respect to a hardcoat layer applied directly to the interior vehicle side. 
Yamada teaches a hard coating material composition for a polycarbonate susbtrate in which the composition is excellent in the hardness of a hard-coating layer and adhesive properties with the polycarbonate substrate (Pg. 2, Paragraph [0001]). The adhesive properties are improved by the use of a solvent which corrodes the polycarbonate substrate and roughening the interface between the polycarbonate and the hard coating material (Pg. 3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polycarbonate glazing of Woods which contains a PMMA/PC hybrid film as discussed above, such that the other side of the polycarbonate glazing includes a hard coating material to increase the surface hardness of the polycarbonate glazing while also improving the adhesion properties of the hard coating material to the polycarbonate substrate by means of corroding the substrate as taught by Yamada. Furthermore, one of ordinary skill in the art would appreciate that the hard coating material and the exterior hybrid film would be on the opposite sides of the polycarbonate substrate, resulting in the hard coating material being applied directly to the interior side of the substrate and no other hard coat layer being on the side with the hybrid film, teaching the limitation of “the polymeric glazing lacks a hardcoat layer outside the exterior vehicle side and the polymethylmethacrylate portion forming an outermost layer of the polymeric glazing.”
Regarding claim 2, Woods teaches the polycarbonate glazings as discussed above with respect to claim 1. As discussed above, the polycarbonate glazings include a weatherable film which includes a PMMA/PC hybrid film on the exterior side of the polycarbonate glazing such that the PMMA is an outer layer and the PC is the inner layer in contact with the polycarbonate substrate.
Regarding claim 5, woods teaches the polycarbonate glazings as discussed above with respect to claim 1. 
Woods is silent with respect to the polymethylmethacrylate portion forming about 5% to 10% of an overall thickness of the co-extruded film.

Gasworth is additionally silent with respect to the PMMA side of the film comprising 5% to 10% of the overall thickness of the co-extruded film. However, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the ---thickness of the PMMA side of the weatherable film taught by Gasworth as the invention is directed to a polycarbonate substrate with a weatherable film for a vehicle window, and the Applicant's invention is also directed towards the same (See Applicant’s Specification, PGPUB, Pg. 1, Paragraph [0003]). As such, the thickness of the PMMA portion of the co-extruded film being in the range of 5% to 10% as claimed is well within the purview of one of ordinary skill in the art. Furthermore, because the film is being used to protect a vehicle window by means of providing excellent optical and weatherability properties, the thickness percentage for the PMMA portion as claimed would be obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 7, Woods teaches the polycarbonate glazings as discussed above with respect to claim 1. As discussed above, the hardcoat layer as taught by Yamada is a single hardcoat layer with enhanced adhesion due to the corrosion of the polycarbonate substrate. 
claim 21, Woods teaches the polycarbonate glazings as discussed above with respect to claim 1, which may be used for windshields for vehicles (Abstract).
Regarding claim 22, Woods in view of Yamada teaches the polycarbonate glazings as discussed above with respect to claim 1. Yamada further teaches the hard coating compositions as comprising a silicone type material and a urethane acrylate material (Pg. 4, Paragraphs [0030] and [0034]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 7,143,979) in view of Yamada et al. (EP 1,162,246), van der Meulen (US 2011/0268931), Brooks et al. (US 2016/0257839) and Gasworth et al. (US 8,236,383) as applied to claim 1 above, and further in view of Grandhee (US 2008/0026209).
Regarding claim 3, Woods teaches the polycarbonate glazings as discussed above with respect to claim 1. 
Woods is silent with respect to the glazings further including an abrasion resistant layer in direct contact with the hardcoating layer and the abrasion resistant layer having a hardness greater than the hardcoat layer.
Grandhee teaches plastic automotive panels or glazings (Pg. 1, Paragraph [0002]). The glazings include a base layer, a primer and a weatherable coating on the primer (Pg. 1, Paragraph [0016]). The weatherable coating or the hard-coat may include materials such as acrylics, polyurethane-acrylate copolymer or siloxane or silicone hard-coat materials (Pg. 2, Paragraph [0022]). Furthermore, an abrasion resistant layer may be applied to the weatherable coating in order to add functionality to the glazings, such as abrasion resistance (Pg. 2, Paragraph [0025]). The abrasion resistant coating comprises a variety of materials including oxides, fluorides, nitrides, and carbides of silicon, which appears to overlap with the material for 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glazings of Woods with the PMMA/PC co-extrudes film on one side and the hardcoating layer on the other sides, such that the hard coating layer further contains an abrasion resistant layer on the hardcoating layer in order to provide enhanced functionality such as abrasion resistance as taught by Grandhee. 
With respect to the limitation of the abrasion resistant layer having a hardness greater than that of the hardcoating layer, as measured on the Mohs scale, it appears as though this property is dependent on the materials for forming each of the hardcoat and the abrasion resistant layers (See Applicant’s Specification, Paragraph [0030]-[0031]). In particular, Yamada teaches the hard coating layer as being formed from acrylic materials such as urethane acrylates or silicone materials (Pg. 4, Paragraph [0030]-[0034]), which appears to overlap with those described in applicant’s specification in paragraph [0030]. As discussed above, Grandhee teaches the materials for forming the abrasion resistant layer as oxides, fluorides, nitrides, and carbides of silicon, which appears to overlap with the material for forming the abrasion resistant layers of applicant’s invention (See Applicant’s Specification, Paragraph [0031]) (Pg. 2, Paragraph [0025]). Therefore, one of ordinary skill in the art would appreciate that the overlap of materials for each of the hardcoating and the abrasion resistant layer as discussed above, in addition to Grandhee teaching enhanced abrasion resistance when an abrasion resistant layer being applied to a hard-coating layer, would additionally result in overlapping properties for each of the layers including the abrasion resistant layer having a greater hardness than the hard-coating layer, as measured by the Mohs scale required by claim 3.
claim 4, Woods teaches the polycarbonate glazings as discussed above with respect to claim 3. As discussed above, Grandhee teaches the abrasion resistant layer as comprising oxides, fluorides, nitrides, and carbides of silicon (Pg. 2, Paragraph [0025]).

Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 7,143,979) in view of Yamada et al. (EP 1,162,246), van der Meulen (US 2011/0268931), Brooks et al. (US 2016/0257839) and Gasworth et al. (US 8,236,383).
Regarding claim 8, Woods teaches windshield for vehicles (Col. 1, Lines 21-22). The windshields are formed by injection molding and may be formed from polycarbonate in order to allow for shape design flexibility and lowering aerodynamic drag (“a polycarbonate glazing having interior and exterior sides”) (Col. 1, Lines 52-56). The windshields may be used for a variety of vehicles including aircrafts and land vehicles (Col. 2, Lines 29-33).
Woods is silent with respect to a co-extruded film, having polycarbonate and polymethylmethacrylate portions, in direct contact with the exterior vehicle side and a first abrasion resistant layer in direct contact with the PMMA portion. 
Van der Meulen teaches transparent plastic automotive panels (Pg. 1, Paragraph [0003]).  The automotive panels are formed with a plastic substrate comprising polycarbonate (Pg. 2, Paragraph [0030]). On embodiment of the panels includes a protective coating system such as one embodiment in which a weatherable film is formed as the only layer on the external side of the plastic substrate (Fig. 8; Pg. 4, Paragraph [0061]). The weatherable layer may be applied by any process known to those skilled in the art (Pg. 2, Paragraph [0036]). The weathering layer may be one homogenous layer or may be comprised of multiple sublayers and may be formed from a variety of materials including acrylics (Pg. 2, Paragraph [0037]-[0038]). The weathering layer may also be over-coated with an abrasion resistant layer in order to 
Brooks teaches automotive plastic panels to be used throughout the vehicles (Pg. 1, Paragraph [0001]). The panels include a polycarbonate substrate (Pg. 1, Paragraph [0013]). Brooks further teaches the use of a hybrid film being formed from 2 layers including an outermost layer of PMMA and an inner layer of polycarbonate (Pg. 2, Paragraph [0022]). 
Gasworth teaches plastic glazing assemblies for vehicle windows (Col. 1, Lines 13-16). The glazings are formed from a substrate being formed from polycarbonate (Col. 7, Lines 56-59). An in mold weatherable film may be applied on the external side of the glazing (Col. 9, Lines 47-67). The weatherable film may comprise a PMMA side and a polycarbonate side such that the polycarbonate provides good optical, mechanical and thermal properties in glazings whereas the PMMA portion provides excellent optical and weatherability properties (Col. 9, Lines 47-67). As such, the film provides a combination of these properties (Col. 9, Lines 47-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polycarbonate glazings of Woods such that the glazings further include a protective coating system such as a weatherable film comprising an acrylic formed on the polycarbonate susbtrate, with an abrasion resistant coating for improved abrasion resistance, as taught by Van der Meulen who also teaches a panel for an automobile comprising polycarbonate as a substrate. Furthermore, it would have been obvious to form the acrylic materials for the weatherable film such that the film is a hybrid film of an external PMMA layer and an inner polycarbonate layer such that the PMMA layer provides excellent optical and 
Woods is further silent with respect to a hardcoat layer applied directly to the interior vehicle side such that the hard coat layer is the only hardcoat layer within the polymeric glazing, the hard coat layer having a chemical composition different from any other layer of the glazing.
Yamada teaches a hard coating material composition for a polycarbonate susbtrate in which the composition is excellent in the hardness of a hard-coating layer and adhesive properties with the polycarbonate substrate (Pg. 2, Paragraph [0001]). The adhesive properties are improved by the use of a solvent which corrodes the polycarbonate substrate and roughening the interface between the polycarbonate and the hard coating material (Pg. 3, Paragraph [0014]). The hard coating material is taught to increase the surface hardness of the polycarbonate substrate which is used for various optical fields (Pg. 2, Paragraph [0002]). Yamada further teaches the hard coat layer may be formed from a variety of materials including a silicone material or a urethane acrylate material (Pg. 4, Paragraphs [0030]-[0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polycarbonate glazing of Woods which contains a PMMA/PC hybrid film as discussed above, such that the other side of the polycarbonate glazing includes a hard coating material to increase the surface hardness of the polycarbonate glazing while also improving the adhesion properties of the hard coating material to the polycarbonate substrate by means of corroding the substrate as taught by Yamada  (“a hardcoat layer applied directly to the interior vehicle side such that the hard coat layer is the only hardcoat layer within the polymeric glazing”). Furthermore, one of ordinary skill in the art would appreciate that the hardcoating layer formed from a silicone or a urethane acrylate material as discussed above 
Regarding claim 9, Woods teaches the polycarbonate glazings as discussed above with respect to claim 8. As discussed above, the polycarbonate glazings include a weatherable film which includes a PMMA/PC hybrid film on the exterior side of the polycarbonate glazing such that the PMMA is an outer layer and the PC is the inner layer in contact with the polycarbonate substrate.
Regarding claim 12, Woods teaches the polycarbonate glazings as discussed above with respect to claim 8. As discussed above, the glazings include a polycarbonate substrate, a PMMA/PC hybrid film, and an abrasion layer on the hybrid film (“the first abrasion resistant layer and the exterior side of the polycarbonate substrate are sandwiching the co-extruded film”).
Regarding claim 14, Woods teaches the polycarbonate glazings as discussed above with respect to claim 8. As discussed, above, the hard coating layer is provided on the opposite side of the PMMA/PC hybrid film in order to provide enhance adhesion with the polycarbonate substrate which one of ordinary skill in the art would appreciate as teaching “wherein the automotive polymeric glazing is free from a hardcoat layer on the exterior side.”

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 7,143,979) in view of Yamada et al. (EP 1,162,246), van der Meulen (US 2011/0268931), Brooks et al. (US 2016/0257839) and Gasworth et al. (US 8,236,383) as applied to claim 8 above, and further in view of Grandhee (US 2008/0026209).
Regarding claim 10, Woods teaches the polycarbonate glazing as discussed above with respect to claim 8. 

Grandhee teaches plastic automotive panels or glazings (Pg. 1, Paragraph [0002]). The glazings include a base layer, a primer and a weatherable coating on the primer (Pg. 1, Paragraph [0016]). The weatherable coating or the hard-coat may include materials such as acrylics, polyurethane-acrylate copolymer or siloxane or silicone hard-coat materials (Pg. 2, Paragraph [0022]). Furthermore, an abrasion resistant layer may be applied to the weatherable coating in order to add functionality to the glazings, such as abrasion resistance (Pg. 2, Paragraph [0025]). The abrasion resistant coating comprises a variety of materials including oxides, fluorides, nitrides, and carbides of silicon, which appears to overlap with the material for forming the abrasion resistant layers of applicant’s invention (See Applicant’s Specification, Paragraph [0031]) (Pg. 2, Paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glazings of Woods with the PMMA/PC co-extrudes film on one side and the hardcoating layer on the other sides, such that the hard coating layer further contains an abrasion resistant layer on the hardcoating layer in order to provide enhanced functionality such as abrasion resistance as taught by Grandhee. 
Regarding claim 11, Woods teaches the polycarbonate glazings as discussed above with respect to claim 10. As discussed above, both Van der Meulen and Grandhee teach the abrasion resistant coating comprises a variety of materials including oxides, fluorides, nitrides, and carbides of silicon.
Regarding claim 13, Woods teaches the polycarbonate glazings as discussed above with respect to claim 10. As discussed above, the resulting structure of the glazings includes an abrasion resistant layer, a PMMA/PC hybrid film, a polycarbonate substrate, a hardcoating layer, 

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
On pages 6-12, applicant argues that none of the cited references teach each of the limitations of claim 1. In particular, the cited references fail to disclose a hardcoat layer applied to the interior vehicle side such that Yamada fails to explicitly disclose this feature. Furthermore, Yamada teaches the use of UV stabilizers in the hard coating compositions which would indicate the composition is applied to an exterior side of the polycarbonate substrate. Furthermore, none of the references disclose the benefits of having a hard coating layer on the interior side only being that this prevents the degradation of both the polycarbonate and the hard coat layer, whereas a hard coat layer on the exterior side would result in micro-cracks due to UV light. Furthermore, applicant argues that the remainder of the cited references appreciate a hard coating layer on the exterior side of a polycarbonate substrate. Applicant lastly argues that none of the cited references teaches the PMMA/PC film being a co-extruded film. 
The examiner first notes that the combination of Woods in view of Van der Meulen, Brooks and Gasworth teaches a polycarbonate susbtrate in which a weatherable film is disposed on the exterior side of the polycarbonate substrate as the only layer on the exterior side of the substrate (taught by Van der Meulen; Non-final rejection, Pg. 3) in which that weatherable film is a PMMA/PC hybrid film which imparts good optical and weatherable properties in addition to good optical, thermal and mechanical properties (taught by Brooks and Gasworth; Non-final Rejection, Pgs. 3-4). As such, the combination of references teaches a polycarbonate substrate 
In conclusion, the examiner contends that each of the limitations of claim 1, and further claim 8, are met by the combination as discussed in in the previous office action including the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783